Citation Nr: 0030851	
Decision Date: 11/28/00    Archive Date: 12/01/00	

DOCKET NO.  99-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether withholding of VA disability compensation until 
service disability severance pay is entirely recouped is 
proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active service from November 1983 to 
September 1992.  The veteran's DD-Form 214 also indicates the 
existence of 7 years, 11 months, 25 days prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 determination by the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) to recoup the amount of service 
disability severance pay received by the veteran by 
withholding payment of VA disability compensation until 
recoupment was complete. 

During his hearing before the undersigned in February 2000, 
the veteran clearly expressed a desire to receive an 
increased evaluation for service-connected disability.  This 
matter is not perfected for appeal and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran was separated from active service on 
September 11, 1992, and placed on the temporary disability 
retired list (TDRL) as a result of non-Hodgkin's lymphoma.

2.  In a March 1993 rating action, the RO granted the veteran 
service connection for non-Hodgkin's lymphoma, rated as 30 
percent disabling, effective September 12, 1992.

3.  The military service removed the veteran from the TDRL in 
October 1997 and paid him $48,960 in disability severance 
pay.  

4.  In January 1999 the RO informed the veteran that his 
monthly VA disability compensation would be reduced from 
$305.00 to $0.00 effective April 1, 1999, until his net 
severance pay of $35,251.20 ($48,960 less 28 percent Federal 
tax withholding) was recouped.


CONCLUSION OF LAW

The withholding of the veteran's VA disability compensation 
to recoup the amount of disability severance pay received 
from the military by the veteran was proper and in accordance 
with applicable law and regulation.  10 U.S.C. § 1174 (West 
1991); 38 U.S.C.A. §§ 5107, 7104(c) (West 1991); 38 C.F.R. 
§ 3.700 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  10 U.S.C. § 1174 provides that a member 
of the Armed Forces who has received service severance pay 
shall not be deprived by reason of his receipt of such pay of 
any disability compensation to which he is entitled under the 
laws administered by VA, but there shall be deducted from 
that disability compensation an amount equal to the total 
amount of severance pay received.  

VA regulations provide that where the disability or 
disabilities found to be service-connected are the same as 
those upon which disability severance pay is granted, an 
award of compensation will be made subject to recoupment of 
the disability severance pay.  There is no prohibition 
against payment of compensation where the veteran received 
nondisability severance pay or where disability severance pay 
was based upon some other disability.  Compensation payable 
for service-connected disability other than the disability 
for which disability severance pay was granted will not be 
reduced for the purpose of recouping disability severance 
pay.  38 C.F.R. § 3.700(a)(3) (2000).


Analysis:  The essential facts in this case are not in 
dispute.  The veteran was separated from military service in 
September 1992 and placed on the temporary disability retired 
list because of non-Hodgkin's lymphoma.  In March 1993, 
pursuant to his claim, the RO granted service connection for 
non-Hodgkin's lymphoma and rated this disability as 
30 percent disabling, with payment at the 30 percent rate 
payable effective from the time of service separation.  
Monthly VA compensation was paid thereafter.  In January 
1999, the RO notified the veteran that it had received 
information from the Defense Finance and Accounting Service 
(DFAS) that he had been removed from the TDRL in October 1997 
and had been paid $48,960 in gross service disability 
severance pay.  He was informed that applicable laws and 
regulations required that disability compensation payable to 
a veteran be immediately withheld until the amount of the 
disability severance pay was recouped in full, less Federal 
tax withholding.  The actual amount to be recouped was 
$35,251.20 which represented the amount of disability 
severance pay of $48,960 less 28 percent Federal taxes in 
accordance with Public Law 104-201.  

In a February 2000 hearing at the RO before the undersigned, 
the veteran recounted the events which had transpired since 
he was separated from service including his placement on the 
TDRL, application for and receipt of VA disability 
compensation, and his subsequent relocation from Florida to 
Arizona.  The veteran disagreed with the fundamental fairness 
of recouping any amount of his service disability separation 
pay from monthly VA disability compensation.  He argued that 
he did not understand all of his rights and options at the 
actual time of service separation and stated that he felt he 
should have been medically retired at the time of service 
separation rather than immediately placed upon the TDRL.

A careful review of the applicable law and regulation leads 
the Board to conclude that the actions of the RO in 
withholding all VA disability compensation until recoupment 
of the veteran's disability severance pay is complete was a 
valid and proper action.  The governing statute provides that 
there shall be deducted from VA disability compensation an 
amount equal to the total amount of service severance pay.  
This requirement has been modified by the provisions of 
Public Law 104-201 which reduced the amount of required 
recoupment by the amount of Federal taxes which the veteran 
would have to pay on his service severance pay.  

While the Board is not unsympathetic with the veteran's 
argument about the fundamental fairness of the recoupment 
action being appealed, there is no provision of law or 
regulation which authorizes or allows VA to exercise 
discretion in recouping the service severance pay for non-
Hodgkin's lymphoma from VA disability compensation payable 
for non-Hodgkin's lymphoma.  The actions taken by the RO in 
this case are proper and in compliance with governing law and 
regulation and the veteran has provided no evidence or 
argument to the contrary.  The Board is bound in its 
decisions by VA regulations.  38 U.S.C.A. § 7104(c).  As the 
United States Court of Appeals for Veterans Claims held in 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), "There is 
simply no authority in law which would permit the VA to grant 
appellant's request for relief from total recoupment of his 
readjustment pay."

To the extent that the veteran is dissatisfied with the 
manner or method in which he was actually separated from 
active military service, redress for such grievance may not 
be rendered by VA and the veteran is referred to any remedies 
he may find available with the service department (Discharge 
Review Board, Board for Correction of Military Records, 
etc.).  


ORDER

The RO's action in withholding VA disability compensation 
until disability severance pay of $35,251.20 is recouped was 
proper, and the appeal is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

